 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE/TACOMA

 9
10 ASHLEY M. FLINT,                                        CASE NO. 2:18-cv-01359-RSM

11                                       Plaintiff,        STIPULATED MOTION TO
                                                           EXTEND ANSWER AND INITIAL
12
                                v.                         SCHEDULING DEADLINES
13                                                         AND ORDER
14 UNITED STATES OF AMERICA,
15                                       Defendant.
16
17                                             JOINT STIPULATION
18           COMES NOW the Plaintiff, Ashley M. Flint, through her attorney, Cornelia
19 Clark, and Defendant, the United States of America, through its counsel, Tricia Boerger,
20 Assistant United States Attorney, in this stipulated motion to extend the initial scheduling
21 dates in this matter as follows:
22           Answer                                                 12/07/2018
23           Deadline for FRCP 26(f) Conference:                    12/20/2018
24           Initial Disclosures Pursuant to FRCP 26(a)(1):         01/03/2019
25           Combined Joint Status Report and Discovery
26           Plan as Required by FRCP 26(f) and Local
             Civil Rule 26(f):                                      01/10/2019
27
28
     Stipulated Motion to Extend                                     UNITED STATES ATTORNEY
     Answer and Initial Scheduling Deadlines                         700 STEWART STREET, SUITE 5220
     and Order                                                         SEATTLE, WASHINGTON 98101
     2:18-cv-01359-RSM - 1                                                   (206) 553-7970
 1            This extension is necessary because the United States has not had adequate time to
 2 confer with the federal agency or understand the facts or nature of the case sufficient to
 3 answer the complaint, participate in a discovery conference, submit initial disclosures or
 4 prepare a discovery plan. The United States’ answer is due on November 23, 2018. As
 5 such, the parties are requesting an extension of time for filing an answer and initial
 6 scheduling deadlines to allow time to review the initial pleadings and participate
 7 meaningfully in the FRCP 26 process.
 8            The parties though their counsel further agree that neither party will be prejudiced
 9 by this agreement.
10            DATED this 9th day of November, 2018.
11                                                      Respectfully submitted,
12                                                      ANNETTE L. HAYES
13                                                      United States Attorney
14
15 s/ Cornelia Clark                                    s/ Tricia Boerger
   CORNELIA CLARK, WSBA #26824                          TRICIA BOERGER, WSBA #38581
16
   Law Office of Cornelia Clark                         Assistant United States Attorney
17 321 Burnett Ave. S., Suite 201                       Western District of Washington
18 Renton, Washington 98057                             United States Attorney’s Office
   Telephone: 425-282-0487                              700 Stewart Street, Suite 5220
19 Email: corneliaclark@seanet.com                      Seattle, Washington 98101-1271
20                                                      Phone: 206-553-7970
     Attorney for Plaintiff                             Email: tricia.boerger@usdoj.gov
21
22                                                      Attorneys for Defendant

23
24
25
26
27
28
      Stipulated Motion to Extend                                       UNITED STATES ATTORNEY
      Answer and Initial Scheduling Deadlines                           700 STEWART STREET, SUITE 5220
      and Order                                                           SEATTLE, WASHINGTON 98101
      2:18-cv-01359-RSM - 2                                                     (206) 553-7970
 1                                             ORDER
 2
 3           The Court, having reviewed the parties’ stipulated motion and the record in this
 4 matter and being fully informed, finds good cause exists to extend the initial scheduling
 5 dates as requested. As such, and the parties having so stipulated and agreed, it is hereby
 6 ORDERED that the initial scheduling dates shall be extended as follows:
 7           Answer:                                                12/07/2018
 8           Deadline for FRCP 26(f) Conference:                    12/20/2018
 9           Initial Disclosures Pursuant to FRCP 26(a)(1):         01/03/2019
10
             Combined Joint Status Report and Discovery
11           Plan as Required by FRCP 26(f) and Local
             Civil Rule 26(f):                                      01/10/2019
12
13
             DATED this 14 day of November 2018.
14
15
16                                             A
                                               RICARDO S. MARTINEZ
17                                             CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
     Stipulated Motion to Extend                                      UNITED STATES ATTORNEY
     Answer and Initial Scheduling Deadlines                          700 STEWART STREET, SUITE 5220
     and Order                                                          SEATTLE, WASHINGTON 98101
     2:18-cv-01359-RSM - 3                                                    (206) 553-7970
